--------------------------------------------------------------------------------

EXHIBIT 10vii


HNI Corporation 408 East Second Street, Muscatine, Iowa 52761, Tel 563 272 7400,
Fax  563 272 7217, www.hnicorp.com



 logo [logo.jpg]
CONFIDENTIAL
 



[Date           ]


«Title» «First» «Last»
«Title1»
«Company»
«Address_1»
«City», «State»  «Zip_Code»


Re:
HNI Corporation 2007 Stock-Based Compensation Plan Stock Option Award Agreement



Dear «First»:


Congratulations on your selection as a Participant who will receive an option
grant under the HNI Corporation 2007 Stock-Based Compensation Plan (the
“Plan”).  This Award Agreement (this “Agreement”) provides a brief summary of
your rights under the Plan.  Capitalized terms found but not defined in this
Agreement are defined in the Plan.


The Plan provides complete details of all of your rights under the Plan and this
Agreement, as well as all of the conditions and limitations affecting your
rights.  If there is any inconsistency between the terms of this Agreement and
the terms of the Plan, the Plan's terms shall completely supersede and replace
the conflicting terms of this Agreement.


The option granted to you under this Agreement is a non-statutory stock option.


Overview of Your Stock Option
1.
 
Number of Shares Granted under this Option:
2.
 
Date of Grant:
3.
 
Exercise Price:
4.
 
Vesting of Options:  Subject to the terms of Section 8 below, 100% or any
portion of the Shares covered by this option my be purchased on or after
«Vesting_Date».
5.
 
Method of Exercise and Payment:  Participant may exercise this option by
completing the Form of Exercise of Stock Option, attached as Exhibit A,
selecting the exercise method, and returning the form to the Corporation.
6.
 
Expiration Date of Option:


 
 

--------------------------------------------------------------------------------

 

«Date»
Page 2


7.
 
Non-Transferability of Options:
 
    (a)
As explained in the next paragraph, during your lifetime the options shall be
exercised only by you.  No assignment or transfer of options, whether voluntary
or involuntary, by operation of law or otherwise, can be made except by will or
the laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Corporation.
 
   
(b)
Notwithstanding the preceding paragraph, you may transfer your option rights to
one or more family member (as such term in used in the Plan) or to one or more
trusts established solely for the benefit of one or more family member or to one
or more partnerships in which the only partners are family members; provided,
however, that (i) no such transfer shall be effective unless you deliver
reasonable prior notice thereof to the Corporation and such transfer is
thereafter effected subject to the specific authorization of, and in accordance
with any terms and conditions that shall have been made applicable thereto by,
the Committee or the Board, (ii) any such transferee shall be subject to the
same terms and conditions hereunder as you are and (iii) such transfer can not
be made for value.
8.
 
Termination of Employment:
 
   
(a)
By Death or Disability:  Shares which are vested as of the date of death or
disability (as such term is used in the Plan) may be purchased until the earlier
of:  (i) the expiration date of this option; or (ii) the second anniversary of
the date of death or disability.  Shares which are not vested as of the date of
death or disability shall become immediately vested 100 percent, provided you
are employed by the Corporation on the date of death or disability.
 
   
(b)
By Retirement:  Shares which are vested as of the date of retirement at 65 or
after age 55 with ten (10) years of service may be purchased until the earlier
of:  (i) the expiration date of this option; or (ii) the third anniversary date
of such retirement.  Shares which are not vested as of the date of retirement at
age 65 or after age 55 with ten (10) years of service shall immediately become
vested 100 percent.
 
   
(c)
For other reasons:  Shares which are vested as of the date of termination of
employment may be purchased until the earlier of:  (i) the expiration date of
this option; or (ii) the end of the one hundred eightieth (180th) day following
the date of termination of employment (except in the case of termination for
cause, in which case, no additional exercise period shall be permitted beyond
the date of termination).  Shares which are not vested as of the date of
employment termination shall immediately terminate, and shall be forfeited to
the Corporation.
9.
  Change in Control: In the event of a Change in Control, all Shares under this
option shall become immediately vested 100 percent, and shall remain exercisable
for their entire term.





Please acknowledge your agreement to participate in the Plan and this Agreement,
and to abide by all of the governing terms and provisions, by signing below, and
returning the original signed Agreement to me.  Please make a copy of this
Agreement for your files.


Refer any questions you may have regarding your stock options or exercising
stock options to the Vice President, Member and Community Relations.

 
 

--------------------------------------------------------------------------------

 

«Date»
Page 3


Once again, congratulations on the receipt of your stock option award.


Sincerely,




«First» «Last»
«Title1»
Enc.




HNI Corporation 2007 Stock-Based Compensation Plan


Agreement to Participate


By signing a copy of this Agreement and returning it to the Corporation, I
acknowledge that I have read this Agreement and the Plan, and that I fully
understand all of my rights thereunder, as well as all of the terms and
conditions which may limit my eligibility to exercise this option.





           
«First» «Last»
 
Date

 
 

--------------------------------------------------------------------------------